11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Curtis Lee Proctor,                            * From the 104th District
                                                 Court of Taylor County,
                                                 Trial Court No. 18664B.

Vs. No. 11-14-00267-CR                         * March 5, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.